DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/3/2019 and the Remarks and Amendments filed on 12/3/2020.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-3, 5-13, and 15-20 are rejected under 35 U.S.C. § 103 as being obvious over Chen et al. (Chen et al., “Disease Prediction by Machine Learning Over Big Data From Healthcare Communities”, Apr. 26, 2017, IEEE Access, Vol. 5, pp. 8869-8879, hereinafter “Chen”) in view of Zhang et al. (US 20090171871 A1, hereinafter “Zhang”), Oguntimilehin et al. (Oguntimilehin et al., “A Machine Learning Based Clinical Decision Support System for Diagnosis and Treatment of Typhoid Fever”, June 2014, International Journal of Advanced Research in Computer Science and Software Engineering, Vol. 4, Issue 6, pp. 961-969, hereinafter “Ogun”), and Will et al. (US 20200258600 A1, hereinafter “Will”).

Regarding claim 1, Chen discloses [a] system for classification to prognostic labels using expert inputs, the system comprising: (Abstract; “In this paper, we streamline machine learning algorithms for effective prediction of chronic disease outbreak in disease-frequent communities. . ..We propose a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm using structured and unstructured data from hospital”, suggesting a system for classification (machine learning algorithms) to prognostic (effective prediction) labels using expert inputs from unstructured data from the doctor or expert’s interrogation data)
record at least a physiological input pertaining to a human subject; (Page 8870, Column 2, DATASET AND MODEL DESCRIPTION; “The inpatient department data is mainly composed of structured and unstructured text data . . .The structured data includes laboratory data and the patient's basic information such as the patient's age, gender and life habits, etc.”, suggesting that the physiological data pertaining to a human subject is recorded and used in the experiment)
receive at least an expert submission pertaining to the human subject, the at least an expert submission including at least a diagnostic constraint; and(Page 8870, Column 2, DATASET AND MODEL DESCRIPTION; “The inpatient department data is mainly composed of structured and unstructured text data . . . While the unstructured text data includes the patient's narration of his/her illness, the doctor's interrogation records and diagnosis, etc”, suggesting, under a broadest reasonable interpretation of the claim language, receiving an expert submission in the form of unstructured data pertaining to the human subject that includes a diagnostic constraint, such as an interrogation record or diagnosis)
a machine-learning module operating on the classification device, the machine-learning module designed and configured to:(Page 8871, Column 1; “More formally, we regard the risk prediction model for cerebral infarction as the supervised learning methods of machine learning, i.e., the input value is the attribute value of the patient, X D (x1; x2;    ; xn) which includes the patient's personal information such as age, gender, the prevalence of symptoms, and living habits (smoking or not) and other structured data and unstructured data”, suggesting a machine learning module operating on a classification device; and Page 8871, Column 2; “We will introduce machine learning and deep learning algorithms used in this work briefly”, further suggesting a machine learning module)
receive training data relating physiological input data to diagnostic data;(Page 8871, Column 1; “In the experiment setting and dataset characteristics, we select 706 patients in total as the experiment data and ran-domly divided the data into training data and test data”, suggesting receiving training data; and Page 8870, Column 2, DATASET AND MODEL DESCRIPTION; “The structured data includes laboratory data and the patient's basic information such as the patient's age, gender and life habits, etc.”, suggesting that the physiological data such as laboratory data about a patient is related to the diagnostic data, as it correlates with the unstructured data which includes the diagnostic data)
generate at least a diagnostic output using machine learning as a function of the filtered training data, the at least an expert submission and the at least a physiological input (Page 8877, Conclusion; “In this paper, we propose a new convolutional neural network based multimodal disease risk prediction (CNN-MDRP) algorithm using structured and unstructured data from hos- pital. To the best of our knowledge, none of the existing work focused on both data types in the area of medical big data analytics. Compared to several typical prediction algo-rithms, the prediction accuracy of our proposed algorithm reaches 94.8% with a convergence speed which is faster than that of the CNN-based unimodal disease risk prediction (CNN-UDRP) algorithm”, suggesting that a diagnostic output is generated using machine learning as a function of the training data, the expert submission (unstructured data), and the physiological input (structured data))
Chen fails to explicitly disclose a classification device, the classification device designed and configured to: record at least a physiological input pertaining to a human subject; identifying a cohort related to the at least a physiological input; transmit at least a diagnostic output to a client device; said diagnostic output identifying a treatment for the human subject; filter the training data according to the cohort related to the at least a physiological input.
Zhang discloses a classification device, the classification device designed and configured to: (Abstract; “This invention utilizes a number of Computational Intelligence (CI) techniques with different learning methods in a computer-aided detection, review and diagnosis (CAD) device. Specifically, an unsupervised learning method is used for clustering of types of abnormal findings. Then a number of classifiers for each type of findings are trained with appropriate learning algorithms; and combined in three different manners to produce one classifier that can be operated at three different operating points”, suggesting a classification device; and [0013]; “This invention utilizes a number of CI techniques with different learning methods in a computer-aided detection, review and diagnosis (CAD) device”, further suggesting a classification device)
transmit at least a diagnostic output to a client device([0017]; “The output of the device can be updated in an interactive and progressive manner by a human reader (radiologist). The output from classification can be updated by the human, and is fed as input to the assessment task. Again the output from assessment can be updated by the human reader, and is fed as input for the machine to produce statistical information. If so configured, the interactive information can be added to an online database so that the device can adapt its future behavior based on the new information”, suggesting that the diagnostic output is transmitted to a client device; and Abstract; “During image review, the device provides the readers some insight as to how it derives its outputs. The output of the device can be updated in an interactive and progressive manner by a human reader (radiologist)”).
Chen and Zhang are analogous art because both are concerned with machine learning and medical diagnostics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and medical diagnostics to combine the work of Chen and Zhang to provide for a classification device that records a physiological input pertaining to a human subject and transmits the diagnostic output to a client device. The motivation for doing so would be to improve medical imaging applications in the domain of computer-aided detection and diagnosis of cancer or other abnormality in the human body using expert knowledge, patient clinical information and images from a variety of modalities, such as, digital mammography, ultrasound, MRI or CT (Zhang; [0007]).
Ogun discloses said diagnostic output identifying a treatment for the human subject (Abstract; “A promising machine learning technique-decision tree algorithm was used on labeled set of typhoid fever conditional variables to generate a decision tree and classifiers for the diagnosis of typhoid fever and treatments were provided according to the level of severity of the disease”, suggesting the diagnostic output of a machine learning classifier identifying a treatment for the human subject, the diagnosis being typhoid; and Page 966, First paragraph; “A submission is made to the system which will lead to diagnosis and prescription of drugs. If typhoid is diagnosed, the level of severity is displayed and matching treatment based on the level of severity of typhoid is displayed and if typhoid is not suspected, patient is advised to visit hospital for possibility of other diseases”, suggesting a diagnostic output (whether or not typhoid is detected) that identifies a treatment for the human subject, the treatment being a prescription of drugs).
Chen, Zhang, and Ogun are analogous art because all are concerned with machine learning and medical diagnostics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and medical diagnostics to combine identifying a treatment with a diagnosis, as taught by Ogun, with the system of Chen and Zheng to yield the predictable result of generate at least a diagnostic output using machine learning as a function of the training data, the at least an expert submission and the at least a physiological input, said diagnostic output identifying a treatment for the human subject. The motivation for doing so would be to diagnose typhoid fever and associated treatments (Ogun; Abstract).
Will discloses identifying a cohort related to the at least a physiological input ([0021]; “The second training data set may be generated from user activity data stored in user activity data store 170 for clinicians associated with a given institution as well as for a particular clinician's preferences to identify a set of preferences over time for filtering clinical trials for different cohorts of patients”, which discloses identifying the cohort; and [0040]; “Patient attributes that may be used to determine whether clinical trials are potentially relevant include, but are not limited to, the disease or condition the patient is being treated for, the stage of the disease or medical condition (if applicable), previous medical procedures undertaken to treat the disease or medical condition, and medications prescribed to the patient to treat the disease or medical condition, as well as other attributes that may be of relevance”, which further discloses identifying a cohort related to the physiological input in that patient are grouped into a cohort based on their disease, stage of the disease, or the sort.  This limitation is interpreted in view of paragraph [0048] of the originally filed specification which discloses “one or more additional elements of information may include data associating a physiological sample and/or a person from whom a physiological sample was extracted or received with one or more cohorts, including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like, one or more common diagnoses or physiological attributes shared with other persons having physiological samples reflected in other data entries, or the like”, which suggests that cohorts are generated and training data is filtered based on common diagnoses)
filter the training data according to the cohort related to the at least a physiological input ([0021]; “The second training data set may be generated from user activity data stored in user activity data store 170 for clinicians associated with a given institution as well as for a particular clinician's preferences to identify a set of preferences over time for filtering clinical trials for different cohorts of patients”, which discloses filtering training data according to a cohort related to a physiological input (such as a common diagnosis); and [0040]; “Patient attributes that may be used to determine whether clinical trials are potentially relevant include, but are not limited to, the disease or condition the patient is being treated for, the stage of the disease or medical condition (if applicable), previous medical procedures undertaken to treat the disease or medical condition, and medications prescribed to the patient to treat the disease or medical condition, as well as other attributes that may be of relevance”, which further discloses identifying a cohort related to the physiological input in that patient are grouped into a cohort based on their disease, stage of the disease, or the sort.  This limitation is interpreted in view of paragraph [0048] of the originally filed specification which discloses “one or more additional elements of information may include data associating a physiological sample and/or a person from whom a physiological sample was extracted or received with one or more cohorts, including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like, one or more common diagnoses or physiological attributes shared with other persons having physiological samples reflected in other data entries, or the like”, which suggests that cohorts are generated and training data is filtered based on common diagnoses)
Chen, Zhang, Ogun, and Will are analogous art because all are concerned with machine learning and medical diagnostics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and medical diagnostics to combine the filtering of training data and cohort analysis of Will with the system of Chen, Zhang, and Ogun to yield the predictable result of identifying a cohort related to the at least a physiological input and filter the training data according to the cohort related to the at least a physiological input. The motivation for doing so would be to identify which clinical trials are potentially relevant for a given patient (Will; [0040]).

Regarding claim 11, it is a method claim corresponding to the steps of system claim 1, and is rejected for the same reasons as claim 1.

Regarding claims 2 and 12, the rejection of claims 1 and 11 are incorporated and Chen further discloses wherein the at least a physiological input further comprises at least a biological extraction (Page 8870, Column 2, DATASET AND MODEL DESCRIPTION; “The inpatient department data is mainly composed of structured and unstructured text data . . .The structured data includes laboratory data and the patient's basic information such as the patient's age, gender and life habits, etc.”, suggesting that the physiological data is a biological extraction in the form of laboratory data).

Regarding claims 3 and 13, the rejection of claims 1 and 11 are incorporated and Chen further discloses wherein: the at least an expert submission further comprises a textual submission; and (Page 8872, Column 2; “As for each word in the medical text, we use the distributed representation of Word Embedding in natural language pro- cessing, i.e. the text is represented in the form of vector”, suggesting that the expert submission (unstructured data) is in the form of a textual submission; and Page 8870, Column 2; “For unstructured text data, we select the features automatically using CNN algorithm”, further suggesting that the expert submission (unstructured data) is a textual submission)
the classification device further comprises a language processing module designed and configured to parse the at least a textual submission and extract the at least a diagnostic constraint ((Page 8872, Column 2; “As for each word in the medical text, we use the distributed representation of Word Embedding in natural language pro- cessing, i.e. the text is represented in the form of vector”, suggesting a language processing module that parses the textual submission and extracts the diagnostic constraint, which can be the diagnostic information derived from the unstructured text; see also Page 8872, §III, B.CNN-BASED UNIMODAL DISEASE RISK PREDICTION (CNN-UDRP) ALGORITHM).

Regarding claims 5 and 15, the rejection of claims 1 and 11 are incorporated but Chen fails to explicitly disclose the machine learning module is configured to generate a plurality of machine-learning models; and the machine-learning module is configured generate the at least a diagnostic output by: selecting a machine-learning model as a function of the cohort related to the at least a physiological input; and generating the at least a diagnostic output using the selected machine-learning model.
Zhang discloses the machine learning module is configured to generate a plurality of machine-learning models; and (Abstract; “Then a number of classifiers for each type of findings are trained with appropriate learning algorithms; and combined in three different manners to produce one classifier that can be operated at three different operating points”, suggesting generating a plurality of machine learning model in the form of a number of classifiers; and [0007]; “multiple machine learning algorithms”)
generating the at least a diagnostic output using the selected machine-learning model ([0017]; “The output of the device can be updated in an interactive and progressive manner by a human reader (radiologist). The output from classification can be updated by the human, and is fed as input to the assessment task. Again the output from assessment can be updated by the human reader, and is fed as input for the machine to produce statistical information. If so configured, the interactive information can be added to an online database so that the device can adapt its future behavior based on the new information”, suggesting that the diagnostic output is transmitted to a client device; and Abstract; “During image review, the device provides the readers some insight as to how it derives its outputs. The output of the device can be updated in an interactive and progressive manner by a human reader (radiologist)”).
The motivation to combine Chen and Zhang is the same as discussed above with respect to claim 1.
Will discloses selecting a machine-learning model as a function of the cohort related to the at least a physiological input ([0021]; “The second training data set may be generated from user activity data stored in user activity data store 170 for clinicians associated with a given institution as well as for a particular clinician's preferences to identify a set of preferences over time for filtering clinical trials for different cohorts of patients”, which discloses filtering training data according to a cohort related to a physiological input (such as a common diagnosis); and Figure 2, 240, 250;  the figure discloses, under a broadest reasonable interpretation of the claim language, selecting or generating (by training a ML model) a machine learning model as a function of the cohort (generated training data set based on cohort filters) related to the at least a physiological input).
The motivation to combine Chen, Zhang, Ogun, and Will is the same as discussed above with respect to claim 1.


6 and 16, the rejection of claims 1 and 11 are incorporated and Chen further discloses wherein the machine learning module is configured to generate the at least a diagnostic output by: generating a plurality of diagnostic outputs (Page 8874, Column 2; “We give out the change of the training error rate and test accuracy along with the number of iterations. As shown in Fig. 4, with the increase of the number of iterations, the training error rate of the CNN-UDRP (T-data) algorithm decreases gradually, while test accuracy of this method increases. The CNN-MDRP (S&T-data) algorithm have the similar trend in terms of the training error rate and test accuracy. In Fig. 4, we can also obtain when the number of iterations are 70, the training process of CNN-MDRP (S&T-data) algorithm is already stable while the CNN-UDRP (T-data) algorithm is still not stable. In other words, the training time of MDRP(S&T data) algorithm is shorter, i.e. the convergence speed of CNN-MDRP (S&T-data) algorithm is faster, suggesting that a plurality of diagnostic outputs are generated for two different algorithms and the outputs are filtered according to a constraint of 70 iterations).
Chen fails to explicitly disclose filtering the plurality of diagnostic outputs using the cohort related to the at least a physiological input.
Will discloses filtering the plurality of diagnostic outputs using the cohort related to the at least a physiological input (([0021]; “The second training data set may be generated from user activity data stored in user activity data store 170 for clinicians associated with a given institution as well as for a particular clinician's preferences to identify a set of preferences over time for filtering clinical trials for different cohorts of patients”, which discloses filtering training data according to a cohort related to a physiological input (such as a common diagnosis); and [0040]; “Patient attributes that may be used to determine whether clinical trials are potentially relevant include, but are not limited to, the disease or condition the patient is being treated for, the stage of the disease or medical condition (if applicable), previous medical procedures undertaken to treat the disease or medical condition, and medications prescribed to the patient to treat the disease or medical condition, as well as other attributes that may be of relevance”, which further discloses identifying a cohort related to the physiological input in that patient are grouped into a cohort based on their disease, stage of the disease, or the sort.  This limitation is interpreted in view of paragraph [0048] of the originally filed specification which discloses “one or more additional elements of information may include data associating a physiological sample and/or a person from whom a physiological sample was extracted or received with one or more cohorts, including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like, one or more common diagnoses or physiological attributes shared with other persons having physiological samples reflected in other data entries, or the like”, which suggests that cohorts are generated and training data is filtered based on common diagnoses)
The motivation to combine Chen, Zhang, Ogun, and Will is the same as discussed above with respect to claim 1.

Regarding claims 7 and 17, the rejection of claims 1 and 11 are incorporated and Chen further discloses wherein the machine-learning module is further configured to generate a plurality of diagnostic outputs and rank the plurality of diagnostic outputs using the at least an expert submission(Page 8874, Column 2; “We give out the change of the training error rate and test accuracy along with the number of iterations. As shown in Fig. 4, with the increase of the number of iterations, the training error rate of the CNN-UDRP (T-data) algorithm decreases gradually, while test accuracy of this method increases. The CNN-MDRP (S&T-data) algorithm have the similar trend in terms of the training error rate and test accuracy. In Fig. 4, we can also obtain when the number of iterations are 70, the training process of CNN-MDRP (S&T-data) algorithm is already stable while the CNN-UDRP (T-data) algorithm is still not stable. In other words, the training time of MDRP(S&T data) algorithm is shorter, i.e. the convergence speed of CNN-MDRP (S&T-data) algorithm is faster”, suggesting that a plurality of diagnostic outputs are generated for two different algorithms and the outputs are ranked or compared using the expert submission of the individuals performing the experiment of Chen).

Regarding claims 8 and 18, the rejection of claims 1 and 11 are incorporated and Chen further discloses wherein the machine-learning module is further configured to combine a machine-learning output with the at least an expert submission(Page 8877, Conclusion; “In this paper, we propose a new convolutional neural network based multimodal disease risk prediction (CNN-MDRP) algorithm using structured and unstructured data from hos- pital. To the best of our knowledge, none of the existing work focused on both data types in the area of medical big data analytics. Compared to several typical prediction algo-rithms, the prediction accuracy of our proposed algorithm reaches 94.8% with a convergence speed which is faster than that of the CNN-based unimodal disease risk prediction (CNN-UDRP) algorithm”, suggesting that a diagnostic output is combined with the expert submission (unstructured data)).

Regarding claims 9 and 19, the rejection of claims 1 and 11 are incorporated and Chen further discloses wherein: the training data further comprises a first training set including a plurality of first data entries, each first data entry of the first training set including at least an element of physiological state data and at least a correlated first prognostic label; and (Page 8871, Column 1; “In the experiment setting and dataset characteristics, we select 706 patients in total as the experiment data and ran-domly divided the data into training data and test data”, suggesting training data with a plurality of entries of physiological data (structured data) with labels; and Page 8870, Column 2, DATASET AND MODEL DESCRIPTION; “The structured data includes laboratory data and the patient's basic information such as the patient's age, gender and life habits, etc.”, suggesting that the physiological data such as laboratory data about a patient is related to the diagnostic data)
the machine-learning module further comprises a prognostic label learner operating on the classification device, the prognostic label learner designed and configured to generate at least a prognostic output as a function of the first training set and the at least a physiological test sample(Page 8877, Conclusion; “In this paper, we propose a new convolutional neural network based multimodal disease risk prediction (CNN-MDRP) algorithm using structured and unstructured data from hos- pital. To the best of our knowledge, none of the existing work focused on both data types in the area of medical big data analytics. Compared to several typical prediction algo-rithms, the prediction accuracy of our proposed algorithm reaches 94.8% with a convergence speed which is faster than that of the CNN-based unimodal disease risk prediction (CNN-UDRP) algorithm”, suggesting that a diagnostic output is generated as a function of the training set discussed above and the physiological test sample in the form of structured data).

Regarding claims 10 and 20, the rejection of claims 1 and 11 are incorporated but Chen fails to explicitly disclose a second training set including a plurality of second data entries, each second data entry of the first training set including at least a second prognostic label and at least a correlated ameliorative process label; and the machine-learning module an ameliorative label learner operating on the classification device, the ameliorative label learner designed and configured to generate at least an ameliorative output as a function of the second training set and at least a prognostic label.
Will discloses a second training set including a plurality of second data entries, each second data entry of the first training set including at least a second prognostic label and at least a correlated ameliorative process label; and ([0018]; “preparing clinical data for training the model, training the model with the prepared clinical data, and then predicting multiple health care outcomes with the trained multi-tasking deep neural network”, suggesting a second training set with prognostic and ameliorative process labels (health care outcomes); see also [0055]-[0059])
the machine-learning module an ameliorative label learner operating on the classification device, the ameliorative label learner designed and configured to generate at least an ameliorative output as a function of the second training set and at least a prognostic label ([0007]; “training the multi-tasking deep neural network using a training dataset; adjusting the health care outcome masking layer based on a characteristic of a patient; inputting patient clinical data into the input layer; predicting at least a first and a second health care outcome for the patient, the first health care outcome predicted based on a first output from a first output node, and the second health care outcome based on a second output from a second output node, wherein both the first and second output are based on the patient clinical data”, suggesting the ameliorative label learner(multi-tasking deep neural network that was trained using pre-existing training data) configured to generate at least an ameliorative output (first and second healthcare outcome) as a function of a training set and a prognostic label).
The motivation to combine Chen, Zhang, Ogun, and Will is the same as discussed above with respect to claim 4.

Response to Arguments

Applicant’s arguments and amendments, filed on 12/3/2020, with respect to the 35 USC § 103 rejection of claims 1-3, 5-13 and 15-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 1 and 11.  Chen, Zhang, Ogun, and Will are now being used to render claims 1 and 11 obvious under 35 USC § 103.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125